               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

COREY L. DIAMOND,                       )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )   CIVIL ACTION 20-0073-CG-MU
                                        )
STATE OF ALABAMA,                       )
                                        )
      Defendants.                       )

                                 JUDGMENT

      In accordance with the Order entered this date, it is ORDERED,

ADJUDGED, and DECREED that Plaintiff’s Complaint be and is hereby

DISMISSED with prejudice.

      DONE and ORDERED this 6th day of March, 2020.

                              /s/ Callie V. S. Granade
                              SENIOR UNITED STATES DISTRICT JUDGE
